            Case 8:21-cv-01430-CEH-CPT Document 2 Filed 06/29/21 Page 1 of 7 PageID 6

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non−Prisoner)



                                        UNITED STATES DISTRICT COURT
                                                                            for the
                                                              Middle District of Florida

                                                                           Tampa
                                                                           Division


                                                                                      Case No.
                                                                                )                      (to be filled in by the Clerk’s Office)
                         Gerald McIntire                                        )
                                                                                )
                              Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.            )
If the names of all the plaintiffs cannot fit in the space above,               )     Jury Trial: (check one)           Yes         No
please write “see attached” in the space and attach an additional               )                                 ❐
page with the full list of names.)                                              )
                                  -v-                                           )
                                                                                )
                                                                                )
                                                                                )
                                                                                )
          Pinellas County and Clearwater Beach                                  )
                             Defendant(s)                                       )
(Write the full name of each defendant who is being sued. If the                )
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names. Do not include addresses here.)



                                  COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
                                            (Non−Prisoner Complaint)


                                                                          NOTICE

    Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
    electronic court files. Under this rule, papers filed with the court should not contain: an individual’s full social
    security number or full birth date; the full name of a person known to be a minor; or a complete financial account
    number. A filing may include only: the last four digits of a social security number; the year of an individual’s
    birth; a minor’s initials; and the last four digits of a financial account number.

    Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
    other materials to the Clerk’s Office with this complaint.

    In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
    forma pauperis.




                                                                                                                                                 Page 1 of 7
            Case 8:21-cv-01430-CEH-CPT Document 2 Filed 06/29/21 Page 2 of 7 PageID 7

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non−Prisoner)




I.        The Parties to This Complaint

          A.         The Plaintiff(s)

                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.
                           Name                                          Jerry McIntie
                           Address                                       104 Kenwood Road apt. 458
                                                                         Champaign                      IL                 61821
                                                                                       City            State              Zip Code
                           County                                        Champaign
                           Telephone Number                              217-850-2616
                           E-Mail Address                                mcintirejerry@live.com

          B.         The Defendant(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. For an individual defendant,
                     include the person’s job or title (if known) and check whether you are bringing this complaint against
                     them in their individual capacity or official capacity, or both. Attach additional pages if needed.

                     Defendant No. 1
                           Name                                          Paul Valenti
                           Job or Title (if known)                       Director Miami EEOC
                           Address                                       100 SE Second Street
                                                                         Miami                         FL                 33131
                                                                                       City            State              Zip Code
                           County                                        Dade
                           Telephone Number                              1-305-808-1740
                           E-Mail Address (if known)
                                                                                Individual capacity   Official capacity


                     Defendant No. 2
                           Name                                          Daniel Slaughter
                           Job or Title (if known)                       Chief of Police
                           Address                                       645 Pierce Street
                                                                         Clearwater Beach              FL                 33756
                                                                                       City            State              Zip Code
                           County                                        Pinellas
                           Telephone Number                              727-562-4242
                           E-Mail Address (if known)                     police@myclearwater.com


                                                                                                                                     Page 2 of 7
            Case 8:21-cv-01430-CEH-CPT Document 2 Filed 06/29/21 Page 3 of 7 PageID 8

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non−Prisoner)


                                                                                Individual capacity   Official capacity


                     Defendant No. 3
                           Name                                          Jeffrey Lorick
                           Job or Title (if known)                       Director Pinellas County Office of Human Rights
                           Address                                       400 S. Ft. Harrison Avenue #5
                                                                           Clearwater Beach              FL
                                                                                       City              State             Zip Code
                           County                                        Pinellas
                           Telephone Number                              727-464-4880
                           E-Mail Address (if known)                     jlorick@co.pinellas.fl.us
                                                                                Individual capacity   Official capacity


                     Defendant No. 4
                           Name                                          Mark Esparza
                           Job or Title (if known)                       Fair Housing administrator
                           Address                                       400 S. Ft. Harrison Avenue #5
                                                                         Clearwater Beach                FL
                                                                                       City              State             Zip Code
                           County                                        Pinellas
                           Telephone Number                              727-464-4880
                           E-Mail Address (if known)                     mesparza@co.pinellas.fl.us
                                                                                Individual capacity   Official capacity

II.       Basis for Jurisdiction

          Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any rights, privileges, or
          immunities secured by the Constitution and [federal laws]." Under Bivens v. Six Unknown Named Agents of
          Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
          constitutional rights.

          A.         Are you bringing suit against (check all that apply):
                            Federal officials (a Bivens claim)

                            State or local officials (a § 1983 claim)

          B.         Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immunities secured by
                     the Constitution and [federal laws]." 42 U.S.C. § 1983. If you are suing under section 1983, what
                     federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?
                      Defendants Daniel Slaughter and Paul Valenti refused to enforce relevant civil and criminal laws
                      designed to protect plaintiff for the actions of the Clearwater Housing Authority and DRAB. INC.




                                                                                                                                      Page 3 of 7
            Case 8:21-cv-01430-CEH-CPT Document 2 Filed 06/29/21 Page 4 of 7 PageID 9

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non−Prisoner)




          C.         Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
                     are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
                     officials?




          D.         Section 1983 allows defendants to be found liable only when they have acted "under color of any
                     statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia."
                     42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
                     of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
                     federal law. Attach additional pages if needed.
                      Paul Valenti used his authority as the Exectutive Director of the Pinellas County Office of Human
                      Rights to materially misrepresent the availability of Plaintiff witnesses Jeannine Kohlmeyer and Eric
                      Leonard in order to justify his no reasonable cause decision in my case. Paul Valenti also kept the
                      defendants The Clearwater Housing Authortiy and Drab. Inc. off the record entirely in order to justify
                      his fraudulent assesment that there was not enough evidence to support a charge of housing
                      discrimination

III.     Statement of Claim

         State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
         alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
         further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
         any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
         statement of each claim in a separate paragraph. Attach additional pages if needed.


         A.          Where did the events giving rise to your claim(s) occur?
                      400 S. Ft. Harrison Ave. #5 Clearwater Beach FL 33756




         B.          What date and approximate time did the events giving rise to your claim(s) occur?
                      October 4th 2020




         C.          What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
                     Was anyone else involved? Who else saw what happened?)




                                                                                                                        Page 4 of 7
           Case 8:21-cv-01430-CEH-CPT Document 2 Filed 06/29/21 Page 5 of 7 PageID 10

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non−Prisoner)


                      IIn August of 2019 I resided at 1767 Leo Lane S. apt. 204 in Clearwater Beach Florida when I began
                      experiencing unusual medical symptoms initaially what I described as veritgo. My brother Eric became
                      concerned about me an, because he hadn't yet been born when I had the original surgeries in the Fall of
                      1976, he had a difficult time comprehending the true nature of the neurological symptoms I was
                      experiencing. To be honest, this shuMnt malfunctuion manifested itself diffenrently than previous
                      epoisodes so even I had a difficult time truly grasping the nature of my symptoms. Finally the
                      symptoms became so pronounced that my brother drove me to the emergency room at Carle clinic.
                      Unfortunately, the ER physician refused to do any diagnostic tests to confirm the correct diagnosis and
                      sent me home with muscle relaxers. My condition continued to deteriorate until about one week later
                      when I rode with my Mother to Mooresville Indiana where I was taken for emergency surgery,by
                      ambulance to the University of Indiana. As a direct result of complications casued by my Insurance
                      Company the old shunt was not allowed to be removed and the less than ideal placement of the new
                      shunt caused severe complications that initially left me without the ability to walk safely on my own.
                      My landlord was aware of my comprimised health and need for an extended stay out of state in order to
                      continue rehab so that I may safely traverse the stairway leading up to and down from my second floor
                      apartment and she admitted as much in her answer to my fair housing complaint which I petitioned the
                      Pinellas County Office of Human Rights to investigate. My landlord also acknowledged the need for
                      me to be able to not only myself but both of my service animals up and down the stairs. My landlords
                      greed drove her tro expoit her knowledge of my medical impairment by removing all of my property
                      and changing the locks without an order of eviction from a judge. Police Chief Daniel Slaughter
                      refused to acknowledge the possible criminal implications of my landlord and/or her agent's actions and
                      open an appropriate investigation into the matter. Paul Valenti opened an investigation but refused to
                      put any of the defendants on the record and lied about the availability of wintesses favorable to the
                      plantiff.


IV.      Injuries

         If you sustained injuries related to the events alleged above, describe your injuries and state what medical
         treatment, if any, you required and did or did not receive.
            1. Lost residency in Clearwater Beach Florida 2. Lost all of my property 3. Lost compensation pursuant to civil
          remedies as provided by law




                                                                                                                        Page 5 of 7
           Case 8:21-cv-01430-CEH-CPT Document 2 Filed 06/29/21 Page 6 of 7 PageID 11

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non−Prisoner)




V.       Relief

         State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
         If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
         the acts alleged. Explain the basis for these claims.
          1. Actual Damages 2. Punitive Damages 3. Exemplary Damages 4.. Writ of Mandamus ordering the immediate
          port of my Housing Choice Voucher Benefits from the Champaign Housing Authority back to the Clearwater
          Housing Authortiy




VI.      Certification and Closing

         Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
         and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
         unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
         nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
         evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
         opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
         requirements of Rule 11.


         A.          For Parties Without an Attorney

                     I agree to provide the Clerk’s Office with any changes to my address where case−related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
                     in the dismissal of my case.

                     Date of signing:                     May 10, 2021


                     Signature of Plaintiff                   S/
                     Printed Name of Plaintiff                Jerry McIntire

         B.          For Attorneys

                     Date of signing:                              +

                                                                                                                      Page 6 of 7
           Case 8:21-cv-01430-CEH-CPT Document 2 Filed 06/29/21 Page 7 of 7 PageID 12

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non−Prisoner)




                     Signature of Attorney
                     Printed Name of Attorney
                     Bar Number
                     Name of Law Firm
                     Address

                                                                                City   State   Zip Code
                     Telephone Number
                     E-mail Address




                                                                                                          Page 7 of 7
